Munson, J.
The only questions presented are two concerning the argument, but these require some statement of the case.
It appears that plaintiff quit defendant’s employment before his time was out, and went to defendant for his pay, and that some claim of damages was made; that defendant finally gave plaintiff a check for five dollars, on which was written “balance in full to date”; and that plaintiff got the check cashed. Plaintiff testified that the balance due him’ on his wages was thirty-six dollars; that defendant' gave him the five dollar check towards his services, and agreed to pay the balance when his time was out; that he could not read, and was not told by defendant, and did not know, what was written on the check; that some time later he applied to defendant for the balance of his wages, and that defendant then drew a check for eighteen dollars and offered it to him in full settlement, and that he refused to' accept it. Defendant testified that he called plaintiff’s attention to what was written on the five dollar check, and told him that if he took the check it would be in full settlement of his claim; and that nO' check was afterwards drawn or offered.
In his argument to the jury plaintiff’s counsel asked, “what is the feeling towards an intelligent man who1 takes advantage'of a poor man’s ignorance?” and spoke of defendant’s conduct as contemptible. This was a characterization of the defendant upon an assumption of his misconduct, rather *433than an argument of the evidence to' prove the misconduct; but the case presented by the plaintiff’s testimony justified some severity of remark, and it can hardly be held that the mistake indicated was reversible error.
Before the trial plaintiff gave defendant notice to produce the stubs of all checks drawn by him between certain dates, and all of the checks that were in his possession. The exceptions say that defendant did not comply with this notice, except to produce the five dollar check and two previous checks cashed by plaintiff, and that he claimed his stub-books were lost. Plaintiff’s counsel argued that defendant had failed to produce papers that were or ought to’ have been in his possession, and that it might be inferred from this that there was something wrong in the transaction. The case afforded a sufficient basis for the argument.

Judgment affirmed.